Title: To Thomas Jefferson from Dugald Stewart, 1 October 1792
From: Stewart, Dugald
To: Jefferson, Thomas



Dear Sir
College of Edinburgh 1 October 1792

The Book which accompanies this letter is the only performance which I have yet ventured to publish. I hope you will do me the Honour to give it a place in your Library, and that you will accept of it as a mark of my grateful recollection of the attentions which I received from you at Paris. I am Dear Sir your most obedient & faithful Servant

Dugald Stewart

